UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1057


BILONDA WA KALONJI; ALULA NICKY KADIMA,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 19, 2010             Decided:   September 13, 2010


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Elizabeth A. Kohler, LAW OFFICES OF RICHARD S. BROMBERG,
Washington, D.C., for Petitioners. Tony West, Assistant Attorney
General, Francis W. Fraser, Senior Litigation Counsel, Linda Y.
Cheng,   Office   of   Immigration  Litigation,   UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bilonda Wa Kalonji and Alula Nicky Kadima, natives and

citizens of the Democratic Republic of the Congo, petition for

review of an order of the Board of Immigration Appeals (Board)

denying their motion to reopen and reconsider.       We have reviewed

the administrative record and find no abuse of discretion in the

denial   of   relief   on   Petitioners’   motion.    See   8   C.F.R.

§§ 1003.2(a), (b), (c) (2010).     We accordingly deny the petition

for review for the reasons stated by the Board.        See In re: Wa

Kalonji (B.I.A. Dec. 16, 2009).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                      PETITION DENIED




                                   2